                                                             300 North LaSalle                                              12/20/2019
                                                           Chicago, Illinois 60654
             Gianni Cutri
        To Call Writer Directly:                              (312) 862-2000                                          Facsimile:
           (312) 862-3372                                                                                          (312) 862-2200
      gianni.cutri@kirkland.com                              www.kirkland.com




                                                          December 20, 2019

          Via CM/ECF

          Honorable Stewart D. Aaron                      Application GRANTED. SO ORDERED.
          United States District Court                    Dated: December 20, 2019
          Southern District of New York
          500 Pearl Street
          New York, New York 10007


                          Re:      Stipulation, Syntel Sterling Best Shores Mauritius Ltd., et al. v. The
                                   TriZetto Group, Inc., et al., Case No. 15 Civ. 0211 (LGS) (SDA)

      Dear Judge Aaron:

              Defendants and Syntel submit this Stipulation in connection with Your Honor’s December
      16, 2019 Order. Dkt. 578. Specifically, the parties respectfully request that the deadline to submit
      additional briefing regarding the substantive law to be applied to Plaintiff’s claims for intentional
      interference with contractual relations be extended from December 27, 2019 to January 17, 2020.
      This short extension will allow the parties to adequately address the questions posed by the Court,
      particularly in light of the year-end holidays and vacation schedules. If this extension is acceptable
      to the Court, we respectfully request the Court “so order” this letter.

                                                                           Sincerely,


                                                                           /s/ Gianni Cutri
                                                                           Attorney for Defendants

                                                                           /s/ Anne Sekel
                                                                           Attorney for Syntel

      cc: All Counsel of Record




Beijing    Hong Kong    Houston    London   Los Angeles     Munich    New York       Palo Alto   San Francisco   Shanghai     Washington, D.C.
